DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of U.S. Patent No. 11,301,178. Although the claims at issue are not identical, they are not patentably distinct from each other as can be seen in the comparison table below: 
17/582799
11,301,178
11. A system to: 
9. A system to: 
subdivide an input image, to be printed by a print device according to a format associated to a length threshold, into a sequence of frames so that each frame has length equal to or less than the length threshold; 
subdivide an input image, to be printed by a print device according to a format associated to a length threshold, along a length of the input image into a sequence of frames so that each frame has length equal to or less than the length threshold; 
process the frames so as to modify boundary regions of two adjacent frames; 
process the print frames so as to modify boundary regions of adjacent frames at each of one or more boundaries at which the input image has been subdivided into the sequence of the frames; and 
command a sequential print of the frames on a substrate so that the boundary regions are superposed to each other; and Attorney docket no. 8610585823 
command a sequential print of the frames on a substrate so that the boundary regions are superposed to each other, such that the boundaries are oriented perpendicular to a media advancement direction and the adjacent frames meet at respective of the boundaries during printing.
move the substrate according to a forward direction and a backward direction to align a subsequent frame to a previous frame.
13. The system of claim 9, wherein the system comprises a moving unit to move the substrate according to a forward direction and a backward direction to align a subsequent frame to a previous frame.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-8 are directed to a method. Claim 1 identifies the uniquely distinct features of “controlling the print device to sequentially print the at least two stitched consecutive print frames on a substrate; and moving the substrate according to a forward direction and a backward direction to align a subsequent print frame to a previous print frame”. The closest prior art Sawada (US 2015/0213339) teaches a print control apparatus in which, when poster printing is performed using a printer for printing on continuous paper, a user only needs to specify a finish size (or a scaling factor) so as to perform printing processing with appropriate orientation and a minimum number of segments. To achieve this, based on a length of a short side of a finish size specified by the user and a length in a width direction of continuous paper, the number of segments is calculated to divide an enlarged image obtained by enlarging an original. Then, based on the number of segments, the enlarged image is divided in a short-side direction, and a plurality of image portions generated by the division are laid out in a size of an output sheet, whereby print data is generated (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 9 and 10 are directed to a computer-readable storage medium which stores computer readable instructions. Claim 9 identifies the uniquely distinct features of “mark a trailing edge of a previous print frame to align a subsequent print frame to the marked trailing edge; and control a position of the subsequent print frame according to the trailing edge mark by performing a timing control, a position control, or a laser beam position control”. The closest prior art Sawada (US 2015/0213339) teaches a print control apparatus in which, when poster printing is performed using a printer for printing on continuous paper, a user only needs to specify a finish size (or a scaling factor) so as to perform printing processing with appropriate orientation and a minimum number of segments. To achieve this, based on a length of a short side of a finish size specified by the user and a length in a width direction of continuous paper, the number of segments is calculated to divide an enlarged image obtained by enlarging an original. Then, based on the number of segments, the enlarged image is divided in a short-side direction, and a plurality of image portions generated by the division are laid out in a size of an output sheet, whereby print data is generated (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and the Double Patenting rejection is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675